ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Woojin Byun caused improper notarization of signatures on marriage dissolution documents, which, unbeknownst to respondent, had been forged by respondent’s client, filed the documents with the district court after himself initiating a change on the documents with another party’s initials, failed to disclose to the court that the documents had been improperly notarized and initialed, and failed to initially disclose to the Director that he had improperly initialed changes on the documents in violation of Rules 3.3(a)(2) and (4), 8.1(a)(2) and 8.4(c) and (d), Minnesota Rules of Professional Conduct; and
WHEREAS, respondent admits the allegations of the petition, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 90-day suspension, followed by 2 years unsupervised probation and payment of $900 in costs and $296.60 in disbursements pursuant to Rule 24, RLPR; and
WHEREAS, this court has independently reviewed the file and approves the jointly recommended disposition,
IT IS HEREBY ORDERED that respondent Woojin Byun is suspended from the practice of law for 90 days. Respondent shall pay $900 in costs and $296.60 in disbursements pursuant to Rule 24, RLPR. The reinstatement hearing provided for in Rule 18, RLPR, is waived, and respondent may be reinstated following the expiration of the suspension, provided that at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of the Appellate Courts and the Director’s office establishing that:
(1) he is current with Continuing Legal Education requirements;
(2) he has fully complied with the notification of clients requirements pursuant to Rule 26, RLPR; and
(3) he has paid to the Director’s office costs and disbursements ordered herein.
*889Upon reinstatement, respondent shall be placed on 2 years unsupervised probation. Respondent shall also successfully complete the professional responsibility portion of the state bar examination within one year of the date of this order.
BY THE COURT:
Alan C. Page Associate Justice